Order and judgment unanimously affirmed, with costs. No opinion. Present — Dore, J. P., Cohn, Callahan, Breitel and Botein, JJ.; Dore and Callahan, JJ., concur in the following memorandum: We concur in affirmance on the ground that the court should not be asked in the guise of an action for a declaratory judgment to give advice to these plaintiffs as to their legal rights in a situation which they deliberately created and which they knew was fraught with possibilities of litigation. [205 Misc. 192.]'